Citation Nr: 1736156	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  03-28 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), major depressive disorder, alcohol dependence (in remission), and a personality disorder, including as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1986 to January 1990 and from January 1992 to March 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2013, the Board denied service connection for an acquired psychiatric disorder. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In a December 2014 Memorandum Decision, the Court vacated the Board's August 2013 decision and remanded the Veteran's claim to the Board. The Court held that the Board's August 2013 denial did not adequately address whether the Veteran had PTSD as a result of his service. Specifically, the Board did not address medical records from 2001 to 2004 that showed that the Veteran had been diagnosed with PTSD. Therefore, another medical opinion was necessary to determine whether the Veteran has PTSD as a result of his active duty service.

In August 2015, the Board remanded the matter to obtain additional medical records from the prison where the Veteran is incarcerated for the period since December 2014. Another medical opinion was also requested to determine whether the Veteran has PTSD as a result of his active service, taking into consideration records from 2001 to 2004 suggesting that he may have PTSD and the VA examination in 2012 in which the examiner determined that the Veteran did not meet the criteria for PTSD. This matter is now again before the Board; unfortunately, another remand is necessary before it can be adjudicated. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.




REMAND

In July 2016, the Veteran was afforded a VA examination at which time the examiner diagnosed the Veteran with unspecified personality disorder. The examiner opined that the unspecified personality disorder was less likely than not incurred in or caused by service, however, the examiner did not provide sufficient facts or reasoning for his conclusion that the Veteran's personality disorder pre-existed service. In addition, the examiner did not render an opinion as to whether the personality disorder was due to, or aggravated by the Veteran's service connected disabilities. For these reasons, an addendum opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum medical opinion from a psychologist or similarly qualified physician, preferably the July and October 2016 C&P examiner, regarding the Veteran's unspecified personality disorder. The examiner should review the claims file and note that review in the report. The examiner should clearly set forth the supporting facts and provide a thorough rationale for all opinions expressed. The examiner should provide the following opinions:

(a) Is it at least as likely as not (50% probability or greater) that the Veteran's unspecified personality disorder was incurred in, or caused by his active duty military service?

(b) Is it at least as likely as not (50% probability or greater) that the Veteran's unspecified personality disorder was caused by his service connected disabilities?

(c) If the Veteran's unspecified personality disorder pre-existed service, is it at least as likely as not (50% probability or greater) that it was aggravated (i.e., permanently worsened in severity beyond its natural progression) by his service connected disabilities?

If any of the requested opinions cannot be provided without resorting to speculation, please explain why an opinion cannot be provided (e.g., lack of sufficient information, limits of medical knowledge, etc.). See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

2. Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response. After giving an opportunity to respond, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

